DETAILED ACTION

Reopening of Prosecution After Appeal
In view of the Appeal Brief filed on February 17, 2021, PROSECUTION IS HEREBY REOPENED. New grounds for rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, 15-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) Harris et al (US Patent Application Publication 2014/028034) further in view of Walsh et al (US Patent 9,058,090) and further in view of Feng et al (US Patent Application Publication 2013/0246560).

Claim 1: Corbett discloses a system, comprising: 
a database request management system configured to be in electronic communication with a database, the database request management system comprising: a non-transitory computer-readable program memory storing instructions; a non-transitory computer-readable data memory; and a processor configured to execute the instructions [0008-0012] to: 
receive a first new request for data stored in the database [0011, 0461]. [See at least a clients’ request for data.] 

store, in the data memory, the first new request [0461-0462]. [“The rule waits on the response from the request that is already executing and puts the new request on hold…”]
receive, from the database, a response to the previous request [0461-0462]. [“the response returns, the rule copies the response to each waiting request.”]

While Corbett [0461-0462] discloses having requests waiting until the requests is returned, Corbett does not explicitly disclose in response to receiving the response to the previous request, transmit the first new request to the database.
Harris [0079], on the other hand, discloses processing a new request to a database (query) when the previous job finishes.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Harris. One would have been motivated to do so in order to process requests in a queue.

	Harris further discloses: 
receive a second new request for data stored in the database [0079]. [See having multiple jobs in a queue.]
Corbett [0461] for identifying duplicate requests.]
determine that the second new request is a duplicate of one of the one or more requests that are registered in the database request management system [See Corbett [0461].]

Corbett also does not explicitly disclose reject the second new request, wherein rejecting the second new request comprises transmitting an error message to an origin of the second new request.
However, However, Walsh (Col 10 ln 47-51) discloses rejecting a second request by removing duplicate queries, which prevent the transmission. And Fang [0007] discloses sending an error message to an originator of a request if there is a duplicate request.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Walsh and Fang. One would have been motivated to do so in order to not slow down a system with duplicate requests and notify a client of a duplicate request.
Claim 2: Corbett as modified discloses the system of Claim 1 above, and Corbett further discloses further comprising the database [0166].
Claim 5: Corbett as modified discloses the system of Claim 1 above, and Corbett further discloses wherein the processor is configured to execute the instructions further to: 
receive the previous request for data stored in the database [0461-0462]. [“The next rule is the query batching rule which will stop duplicate queries running at the same time…”]
register the previous request in the data memory [0461-0462].
transmit the previous request to the database [0461-0462]. 
unregister the previous request from the data memory after receiving the response to the previous request from the database [See at least Harris [0079] removing a request from a queue once it is finished executing.]
wherein transmitting the new request to the database comprises transmitting the new request to the database after unregistering the previous request [See at least Harris [0079] processing a new request to a database (query) when the previous job finishes.]
Claim 7: Corbett as modified discloses the system of Claim 1 above, but Corbett does not explicitly disclose wherein rejecting the second new request comprises not transmitting the second new request to the database.
However, Walsh (Col 10 ln 47-51) discloses removing duplicate queries, which prevent the transmission.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Walsh. One would have been motivated to do so in order to prevent duplicate requests to the database.
Claim 9: Corbett as modified discloses the system of Claim 8 above, but Corbett alone does not explicitly disclose wherein transmitting each registered request to the database comprises: transmitting a given one of the registered requests only after receiving a response from the database to the previously-transmitted registered request, such that only a single one of the registered requests is pending in the database at a time.
Harris [0079] discloses having M jobs (maximum jobs) in a queue where a new request to a database is processed when the previous job finishes. While Harris does not explicitly disclose that the maximum number of jobs pending is only one, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Harris to do so in order to limit a size of a queue. 
Claim 10: Corbett as modified discloses the system of Claim 8 above, but Corbett alone does not explicitly disclose wherein the processor is configured to execute the instructions further to: receive responses to the registered requests from the database; and unregister each request for which a response has been received after receiving the response. 
However, Harris [0079] discloses receiving responses from registered requests from a queue and removing a request from a queue once it is finished executing.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Harris. One would have been motivated to do so in order to process requests in a queue.
Claim 15: Corbett discloses a system, comprising: a database; a database request management system in electronic communication with the database, the database request management system comprising: a non-transitory computer-readable program memory storing instructions; a non-transitory computer-readable data memory, the data memory storing a queue of requests for data from the database and a registry of queued requests; and a processor configured [0008-0012, 0166, 0461] to execute the instructions to: 
(i) receive new requests for data stored in the database [0011, 0461]. [See at least a clients’ request for data.]
(ii) compare each of the new requests to the registry of queued requests to determine if each new request is a duplicate of a queued request [0461-0462]. [“The next rule is the query batching rule which will stop duplicate queries running at the same time…”]

However, Corbett alone does not explicitly disclose the rest of the limitations.
Walsh, Harris and Fang disclose:
(iii) reject each of the new requests that is determined to be a duplicate of a queued request [0461-0462]. [See Walsh (Col 10 ln 47-51) for rejecting a second request by removing duplicate queries, which prevent the transmission.]
(iv) add each new request that is determined not to be a duplicate of a queued request to the request queue [See Walsh (Col 10 ln 47-51) for removing duplicate requests from a queue.]
(v) register each new request that is determined not to be a duplicate of a queued request in the registry [Walsh (Col 10 ln 47-51)]
(vi) in parallel with (i)-(v), continuously transmit a top request from the queue of requests to the database, receive a response to the top request from the database, and remove the top request from the queue and unregister the top request from the request registry after receiving the response [See Harris [0079] for receiving responses from requests from a queue and removing the request from a queue once it is finished executing. As to having features (i)-(v) run in parallel, Corbett [0461] discloses receiving requests while queries are executed.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Walsh and Harris. One would have been motivated to do so in order to process requests in a queue. 

Corbett also does not explicitly disclose wherein rejecting comprises transmitting an error message to an origin of the received duplicate request. 
However, Fang [0007] discloses sending an error message to an originator of a request if there is a duplicate request.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Fang. One would have been motivated to do so in order to notify a client of a duplicate request.
Claim 16: Corbett as modified discloses the system of Claim 15 above and Walsh further discloses wherein (vi) comprises transmitting the received response to the top request to an origin of the top request (Col 11 ln 49-59).
Claim 19: Corbett as modified discloses the system of Claim 15 above, but Corbett does not explicitly disclose wherein the database stores information respective of an inventory of a plurality of products and the requests comprise requests for information regarding orders to purchase one or more of the plurality of products.
However, Corbett [0166] and Harris [0033] disclose databases that are queried for various items. The types of items, such as products and orders are considered non-functional descriptive material since there is no difference in functionality between the types of items stored in a database.
Claim 21: Corbett as modified discloses the system of Claim 15 above, but Corbett alone does not explicitly disclose wherein the processor is configured to execute the instructions further to store the identity of the origin of each duplicate request.
	However, Fang [0007] discloses sending a message to a client where the duplicate request came from. That is interpreted that the origin of the duplicate is identified and further action is taken upon such a request. In order for the request to be acted upon, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Fang to store such a request in order to be able to send it back to the original client.
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Fang. One would have been motivated to do so in order to notify a client of a duplicate request.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) Harris et al (US Patent Application Publication 2014/028034) further in view of Walsh et al (US Patent 9,058,090) further in view of Feng et al (US Patent Application Publication 2013/0246560) and further in view of Wang et al (US Patent Application Publication 2016/0162559).

Claim 3: Corbett as modified discloses the system of Claim 2 above, but Corbett does not explicitly disclose wherein the database is a non-relational database. 
However, Wang [0026] discloses using a non-relational database.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Wang. One would have been motivated to do so in order to store and process a particular type of data.
Claim 4: Corbett as modified discloses the system of Claim 3 above, and Wang further discloses wherein the database is a NOSQL database [0026]. [See using a NoSQL non-relational database to carry out particular queries.]
Claim 17: Corbett as modified discloses the system of Claim 15 above, but Corbett alone does not explicitly disclose wherein the database is a NOSQL database.
However, Wang [0026] using a NoSQL non-relational database to carry out particular queries.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Wang. One would have been motivated to do so in order to store and process a particular type of data.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) in view of Walsh et al (US Patent 9,058,090) and further in view of Feng et al (US Patent Application Publication 2013/0246560).


Claim 8: Corbett discloses a system, comprising: 
a database request management system configured to be in electronic communication with a plurality of users and with a database, the database request management system comprising: a non-transitory computer-readable program memory storing instructions; a non-transitory computer-readable data memory; and a processor configured to execute the instructions [0008-0012] to: 
receive a plurality of requests for data stored in the database [0011, 0461]. [See at least a clients’ request for data.]
compare each received request to requests that are registered in the data memory to determine, for each received request, if the received request is a duplicate of a request that is registered in the data memory [0461-0462]. [“The next rule is the query batching rule which will stop duplicate queries running at the same time…”]


While Corbett [0461-0462] discloses having at least duplicate requests waiting until other requests are returned, Corbett does not explicitly disclose reject each received request that is determined to be a duplicate of a request that is registered in the data memory, wherein rejecting comprises transmitting an error message to an origin of the received duplicate request; register, in the data memory, each received request that is not determined to be a duplicate of a request that is registered in the data memory; transmit each registered request to the database.
However, However, Walsh (Col 10 ln 47-51) discloses rejecting a second request by removing duplicate queries from a queue (i.e. registering in a memory), which prevent the transmission. Non-duplicate queries are executed based on the queue. And Fang [0007] discloses sending an error message to an originator of a request if there is a duplicate request. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Walsh and Fang. One would have been motivated to do so in order to not slow down a system with duplicate requests and notify a client of a duplicate request.
Claim 11: Corbett as modified discloses the system of Claim 8 above and Corbett further discloses further comprising the database [0166].


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) in view of Walsh et al (US Patent 9,058,090) further in view of Feng et al (US Patent Application Publication 2013/0246560) and further in view of Wang et al (US Patent Application Publication 2016/0162559).

Claim 12: Corbett as modified discloses the system of Claim 11 above, but Corbett does not explicitly disclose wherein the database is a non-relational database. 
However, Wang [0026] discloses using a non-relational database.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Wang. One would have been motivated to do so in order to store and process a particular type of data.
Claim 13: Corbett as modified discloses the system of Claim 12 above, and Wang further discloses wherein the database is a NOSQL database [0026]. [See using a NoSQL non-relational database to carry out particular queries.]


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) in view of Walsh et al (US Patent 9,058,090) further in view of Feng et al (US Patent Application Publication 2013/0246560) and further in view of Kalantzis et al (US Patent Application Publication 2015/0169757).

Claim 14: Corbett as modified discloses the system of Claim 11 above, but Corbett alone does not explicitly disclose wherein transmitting each registered request to the database comprises ordering registered requests for transmission according to respective priorities associated with the requests.
However, Kalantzis [0173] discloses ordering jobs in a queue based on their priorities.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Kalantzis. One would have been motivated to do so in order to process the most important jobs first.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) Harris et al (US Patent Application Publication 2014/028034) further in view of Walsh et al (US Patent 9,058,090) further in view of Feng et al (US Patent Application Publication 2013/0246560) and further in view of Sahu et al (US Patent Application Publication 2009/0030888).

Claim 18: Corbett as modified discloses the system of Claim 15 above, but Corbett alone does not explicitly disclose wherein the data memory comprises a first memory for the queue of requests and a separate second memory for the request registry.
The instant specification at [0030] describes a request registry as “The request registry 28 may include identifiers respective of one or more requests.” 
Sahu [0022] discloses having “a data structure with query identifiers,” which is analogous to the request registry. Corbett [0461] describes a queue. Both are separate data structures.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Sahu. One would have been motivated to do so in order to store data in a particular configuration.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US Patent Application Publication 2017/0046381) Harris et al (US Patent Application Publication 2014/028034) further in view of Walsh et al (US Patent 9,058,090) further in view of Feng et al (US Patent Application Publication 2013/0246560) and further in view of Roth et al (US Patent 9,563,763).

Claim 22: Corbett as modified discloses the system of Claim 1 above, but Corbett alone does not explicitly disclose wherein the second new request is received in quick succession after the first new request is received.
	However, Roth (Col 7 ln 5-14) discloses identifying requests that are received in quick succession.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Corbett with Roth. One would have been motivated to do so in order to identify if the requests are potential malicious behavior.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163